DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The present application having Application No. 16/739,600 filed on 01/10/2020 presents claims 1-20 for examination. 
The present application is a continuation of International Application No. PCT/EP2017/067515, filed on July 12, 2017.
Claims 1-15 have been amended via preliminary amendment filed on 03/12/2020.
Claims 16-20 have been added via the preliminary amendment.
Claims 1-20 are pending.
Claims 1 and 15 are independent claims.

Priority
The applicant’s claim to benefit of priority to PCT/EP2017/067515, filed July 12, 2017, has been acknowledged.

Drawings
The applicant’s drawings submitted on 01/10/2020 are acceptable for examination purpose.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated 04/07/2020 and 02/16/2022 are acknowledged by the examiner and the cited references have been considered except where lined through in the examination of the claims now pending.

Claim Objections
Claims 12, 15 and 20 are objected to because of the following informalities:

Claim 12, the numerical reference “(400)”, in line 1, should be deleted. 
Claim 15, the limitation “the-_ cluster controllers”, in line 12, should be “the cluster controllers. 
Claim 20, extra period at the end of the claim should be deleted.

Appropriate correction is required.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated 04/07/2020 and 02/16/2022 are acknowledged by the examiner and the cited references have been considered except where lined through in the examination of the claims now pending.


Claim Rejections - 35 USC § 112
The following is a quotation of the 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



Claims 1-20 are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
 
As per claim 1, the limitations “obtain an adapted task request from the task request based on the scheduling information and the task request; obtain an adapted cluster task request from the adapted task request base on the cluster scheduling information and the adapted task request; and obtain an adapted sub-cluster task request from the adapted cluster task request based on the sub-cluster scheduling information;” (lines 9-10; 20-22; and 31-32) render this claim as vague and indefinite.  
First, the terms “an adapted task request”, “an adapted cluster task request” and “an adapted sub-cluster task request” are not clear to the Examiner.  Do they all mean the received request but they are referred with different terminology at the different level of the hierarchical an adapted task request”, “an adapted cluster task request” and “an adapted sub-cluster task request”?  
Furthermore, it is unclear how each “request” is obtained from previous “request” entity based on corresponding scheduling information and the previous “request” entity.  For example, it is not clear how an adapted task request is obtained from the task request based on the scheduling information and the task request.  Similarly, it is not clear how “an adapted cluster task request” is obtained from “the adapted task request” based on the cluster scheduling information and the adapted task request.  Examiner seeks clarification that differentiates “a task request”, “an adapted task request”, “an adapted cluster task request” and “an adapted sub-cluster task request”.  Also clarify the difference between “scheduling information”, “cluster scheduling information” and “sub-cluster scheduling information”.   
Applicant’s disclosure (paragraphs [0013-0019]) merely recites these terminology but does not clearly explain issues discussed above, specifically the claimed limitations listed above.

In addition, the limitations “forward the adapted cluster task request to a respective node of the nodes” (lines 23-24) and “…the sub-cluster controller is configured to: receive the adapted cluster task request…” (lines 26-26) are conflicting.  It is not clear whether “the adapted cluster task request” is received by “a respective node” or “a respective sub-cluster controller”.  It appears that “the sub-controller” forwards “the adapted sub-cluster task request” to the respective node as per claim 3.  In view of claims 1 and 3, it appears that “a respective node” receives both “the adapted cluster task request” and “the adapted sub-cluster task request”.  



Dependent claims 2-14 and 16-20 are rejected based on virtue of their dependency to parent claim 1 and 15, respectively. 


Examiner Notes
Due to the confusion and uncertainty as to the proper interpretation of the limitations of the claims, it would not be proper to reject such claims on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962) (it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection on these assumptions.), a rejection should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.


Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).

US 2016/0098292 A1 – Boutin discloses hierarchical job scheduling framework that include cluster system comprising cluster management components [top-level layer], intermediate-level layer] and servers [bottom-level layer].  [Figure 1 and related description] discloses receiving job/task request and forwarding the job request to appropriate server through hierarchical layers of job scheduling framework.
US 2007/0294697 A1 – Theimer [Fig. 4 and related description] discloses hierarchical scheduling system comprising Meta-Scheduler, Cluster headnode, clusters with compute nodes.  The client submitted job request is forwarded from Meta-scheduler to a particular compute node of a specific sub-cluster (13-1) or 13-2 via a cluster head node 13.
US 2006/0212740 A1 – Jackson discloses [0006] [Fig. 1] A cluster scheduler 104A may receive job submissions and identify using information from the resource managers 106A, 106B, 106C which cluster has available resources. The job would then be submitted to that resource manager for processing. Other cluster schedulers 104B and 104C are shown by way of illustration. A grid scheduler 102 may also receive job submissions and identify based on information from a plurality of cluster schedulers 104A, 104B, 104C which clusters may have available resources and then submit the job accordingly.  Jackson discloses Hierarchical job scheduling system comprising top-layer, intermediate layer and bottom layer comprising Grid Scheduler, Cluster Schedulers, Resource managers and Nodes. 
US 2014/0237477 A1- Cadambi discloses The node level scheduler has two distinct functions. First, it receives task deadlines and requirements from the cluster level scheduler and either indicates it can accept or reject the task, providing an estimated completion time for tasks that it can potentially accept. Second, for tasks that have been assigned and dispatched to it by the cluster scheduler, the node scheduler must 
US 2018/0373540 A1- See [Fig. 4A and related description] [0059].
US 8,185,776 B1- Gentes discloses claimed hierarchical task scheduling system comprising a plurality of cluster controllers, sub-cluster controllers and nodes.  See [Figs. 1, 2 and related description].
US 2018/0300174 A1- See [Figs. 3, 4 and related description]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hiren Patel whose telephone number is (571) 270-3366.  The examiner can normally be reached on Monday to Friday 9:30 AM to 6:00 PM.		
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente, can be reached at the following telephone number: (571) 272-3652. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions 

March 25, 2022



/HIREN P PATEL/Primary Examiner, Art Unit 2196